Citation Nr: 0930617	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Boston, Massachusetts, which denied a petition to reopen a 
claim of service connection for a back disability.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

In an August 2008 decision, the Board reopened the claim of 
service connection for a back disability and remanded the 
issue for additional development.  The reopened claim now 
returns for appellate consideration.  


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran's back disability had its onset in service, that 
arthritis manifested within one year of service separation, 
or that his back disability is otherwise related to his 
active military service.  




CONCLUSION OF LAW

The Veteran's back disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in August 2005, August 2006 
and October 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim.  He was also told that it was 
ultimately his responsibility to support the claim with 
appropriate evidence.  In addition, the August 2006 and 
October 2006 letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

Subsequent to the issuance of the August 2006 and October 
2006 letters, the Veteran's claim was readjudicated in a 
December 2006 statement of the case (SOC) and March 2007, May 
2007 and June 2009 supplemental statements of the case 
(SSOCs).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration (SSA) 
records have been associated with the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2009 to 
obtain an opinion as to whether his claimed back disability 
can be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination and provided a 
summary of the Veteran's relevant medical history.  The 
examination report itself is supported by objective and 
clinical findings, which are discussed in detail.  Moreover, 
the report reflects that a thorough physical examination and 
all relevant tests were conducted.  The Board, therefore, 
concludes that the 2009 examination report is adequate upon 
which to base a decision in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that he has a back disability as a 
result of falling into a foxhole and hitting his back on a 
sandbag while in Korea.  He testified at the December 2007 
hearing that he could feel pain at the time, but thought that 
it would resolve on its own.  He did not mention the injury 
to anyone, nor did he seek treatment for it in service.  

Service medical records are silent for any complaints, 
treatment or a diagnosis of a back condition.  Aside from a 
venereal disease check in July 1953, there is no indication 
in the outpatient treatment notes that the Veteran ever 
sought medical attention for any condition to include back 
pain in service.  At separation examination in October 1954, 
a right eye disability, which had been documented at entry to 
service, was noted; however clinical evaluation was otherwise 
normal.  

In a March 2006 buddy statement, [redacted] attests that 
in 1954 or 1955, he drove the Veteran to the VA office in 
Springfield with a severe back condition.  Mr. [redacted] 
relates that it was the Veteran's intention to file a claim 
for this problem.  

VA treatment records show that the Veteran was seen in 
November 1954 for a back condition.  The Veteran reported 
that he had slipped into a fox hole in the winter of 1953 and 
that his back had been bothering him since but was not too 
severe.  He described the pain as being low down in the 
lumbar region and not going into the legs.  It was noted that 
there was pain in the lumbar region in hyperextension and 
forward bending.  An X-ray of the lumbosacral spine revealed 
no evidence of trauma, infection or anomaly and showed the 
disc spaces, sacroiliac and hip joints to be preserved.  

The record reflects that the Veteran filed a claim of service 
connection for a back condition in November 1954 and was 
afforded a complete orthopedic examination in February 1955.  
The Veteran related that while in Korea around 1953, he 
accidentally stepped into a fox hole and fell to the ground.  
He experienced no pain at the time, but a month and a half 
later he began experiencing intermittent attacks of low back 
pain.  The pain was confined to the lower back and there was 
no radiation down either lower extremity.  On physical 
examination, the Veteran reported some discomfort in the mid-
lower back upon forward flexion without limitation of motion.  
Backward flexion and lateral bending were also painful during 
execution.  Upon assessment, the examiner noted that no 
disease was found on observation for pathology or sprain of 
the dorso-lumbar spine, as manifested by tenderness over the 
spinous processes extending from D11 to L3.  X-rays of the 
thoraco-lumbar area revealed normal contour of the bodies and 
showed the disc spaces to be well preserved.  There was no 
evidence of osteolytic lesion, inflammatory process or 
trauma.

In this case, the only evidence that the Veteran suffered a 
disease or injury in service is his own lay statements.  As 
discussed above, the Veteran asserts that he fell into a fox 
hole and hit his back while in Korea.  He contends that he 
subsequently began to experience pain in his lower back.  The 
Board has considered these statements and finds them to be 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
In this regard, the Veteran's statements are accepted as lay 
evidence that he experienced symptoms of a back problem in 
service. 

The Board finds that the medical evidence of record 
establishes that the Veteran has a current back disability.  
In an April 1988 medical statement, I. Ross, M.D. stated that 
the Veteran suffered from severe back pain and disability as 
the result of an earlier injury.  Subsequently, in an August 
1995 statement, Dr. Ross indicated that the Veteran suffered 
from chronic neck, shoulder and lower back pain and opined 
that the Veteran was fully disabled for the rest of his life 
due to the severity of his cervical and lumbar injuries.  
Medical statements dated in July 2005 and March 2006 from Dr. 
E.M. Nowak indicate that the Veteran was first seen in 
January 2005 and report that he has a cervical disc 
herniation at C-3-4, a bulging disc at C-4-5, spinal stenosis 
at C-5-6, and degenerative changes at multiple cervical 
levels.  Treatment records dated in July 2004 and March 2005 
from T. Gartman, M.D. show assessments of neck pain with 
cervical radiculopathy.  In a June 2006 statement, Dr. 
Gartman relates a history, as provided by the Veteran 
himself, of walking down a steep hill at night while serving 
in Korea in 1953, slipping backwards, and striking his neck 
and back on hard sandbags.  It is noted that the Veteran 
reported developing neck and back pain as a result.  Dr. 
Gartman gives the opinion that it is certainly possible that 
the fall in Korea in 1953 was a contributing factor for the 
neck and back pain.  

SSA records reveal that the Veteran has had back and right 
leg pain since injuring his back in a fall on September 20, 
1983 and that he later began receiving workers' compensation 
benefits for this injury.  Medical records from Neurosurgical 
and Neurological Associates show that the Veteran underwent a 
lumbar laminectomy and excision of a herniated L4-L5 
intervertebral disc in August 1984.  At that time, the 
Veteran was found to have lateral facet hypertrophy in 
addition to the disc herniation.  Treatment records following 
the surgery reflect diagnoses of a herniated right L4-5 
intervertebral disc as well as herniated C4-5 and C5-6 
intervertebral discs.  

The Veteran was afforded a VA examination in March 2009 to 
assess the current nature and etiology of his claimed back 
disability.  Following an extensive physical examination and 
X-rays of the cervical and lumbosacral spine, the examiner 
diagnosed with Veteran with chronic low back pain secondary 
to lumbar spine diffuse degenerative disc disease of 
musculoskeletal etiology with mild radiculopathy; and chronic 
neck pain secondary to cervical spine diffuse degenerative 
disc disease of musculoskeletal etiology with mild 
radiculopathy.  It was noted that there was no evidence of 
myelopathy or other spinal involvement, neurologic/acute 
nerve root impingement complications, intervertebral disc 
syndrome, or spinal ankylosis.  The examiner concluded that 
the Veteran's current claimed back and neck issues were less 
likely as not caused by or related to his military service.  
The examiner explained that there was no evidence or record 
that any of the Veteran's current low back pain/stiffness 
secondary to diffuse degenerative disc disease was in any way 
caused by, incurred in, aggravated, or permanently worsened 
in military service beyond its natural course.  The examiner 
noted onset of back injuries many years following service and 
the aging process, and opined that the Veteran's current 
symptoms of low back pain and neck pain secondary to his 
degenerative disc disease condition most likely would have 
happened and worsened with time even without military 
service.  

Taking into account all of the relevant evidence of record, 
as summarized above, the Board finds that there is no 
competent medical evidence demonstrating a nexus between the 
Veteran's current back disability and service.  The March 
2009 VA examination report definitively rules out a possible 
relationship between the Veteran's current neck and back 
problems and anything of service origin.  While the record 
does reflect that the Veteran complained of low back pain as 
early as November 1954, no disability was found at the time.  
Significantly, the earliest medical diagnosis of a back 
disability is from 1984, nearly three decades after the 
Veteran's separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board acknowledges that the Veteran has presented 
medical evidence of a current disability of the cervical and 
lumbar spine, however none of the evidence attributes the 
disability to a disease or injury in service, to include the 
fox hole incident.  To the extent that Dr. Gartman's opinion 
states that it is possible that the Veteran's fall in Korea 
was a contributing factor for his neck and back pain, the 
Board finds such an opinion to be, at best, speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this regard, the Board notes that the opinion 
fails to account for the Veteran's work-related injury in 
1983, and is not based on all the pertinent facts in this 
case.  On the contrary, the medical records in the Veteran's 
SSA file clearly demonstrate that the onset of the Veteran's 
low back pain was after the September 1983 work-related 
injury.  Indeed, a May 1985 medical report from Boston 
Neurosurgical Services specifically states that the Veteran 
"was without back problems of any kind until 9/20/83."  
Absent medical evidence of a nexus between the Veteran's 
current disability and active military service connection, 
the claim fails to meet the requirements of service 
connection. 

The Board is mindful of the Veteran's assertions concerning 
the etiology of his current back disability.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., that he fell into a fox hole and hit his 
back while in Korea.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his back disability.  

In light of the foregoing, the Board concludes that service 
connection for a back disability is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


